 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDDonald Walker and Arthur Nunez,Co-Partners d/b/aCentral Buying Service a/k/a Percals Meats &Poultry and Chauffeurs, Teamsters&Helpers Lo-calNo.186, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and Greg Freese.Cases 31-CA-5257, 31-CA-5455, and 31-CA-5369March31, 1976DECISION AND ORDERBy MEMBERS FANNING,JENKINS.AND WALTHEROn December 5, 1975, Administrative Law JudgeRussell L.Stevens issuedthe attached Decision inthis proceeding. Thereafter, the Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and the General Counsel filed a brief in oppo-sition to Respondent's exceptions.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tachedDecision in lightof the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.1The Respondent and the GeneralCounsel haveexceptedto certaincredibility findings made by the Administrative Law Judge.It is the Board'sestablishedpolicynot to overrule an Administrative Law Judge's resolu-tions with respect to credibility unless the clear preponderanceof all of therelevant evidence convinces us that the resolutions are incorrect.StandardDrv Wall Products,Inc..91 NLRB544 (1950).enfd.188 F.2d 362 (C.A. 3.1951).We have carefully examined the record and findno basis for revers-ing his findings.1 In affirming the Administrative Law Judge'sconclusion that theRespondent's discharge of employeeGregFreese violatedSec. 8(a)(3). werely, inaddition to those factorsspecificallycitedby the AdministrativeLaw Judge.on the circumstances surroundingGreg Freese's inability tovote in the May 8.1975. election as providing further supportfor the 8(aX3)finding.As noted bytheAdministrativeLaw Judge.theRespondent'scoowner Donald Walker interrogated Greg Freese.and the Respondent waswell aware,prior to the election, that he supported the Union. In fact. GregFreese was one of only three employees who admitted to Walker that theyhad signed authorization cards for the Union.Thereafter on theday of theelection,when he was given an out-of-town run forthe day, Greg Freeseprotested that this work assignment would cause him to miss the election.Walker informed him that he would be backby 5:30 p.m. and would he ableto vote.The pollswere open from5:30 to6 p.m. However.Greg Freese wasunable to return from his out-of-town run until 6:30 p.m..and thus his workassignment did prevent him from voting in the election.A weeklater.GregFreese told Walker that it did not matter that he missed the election because"it turned out all right,anyhow."Therefore,both before and after the election.Greg Freeseopenly demon-strated to the Respondent his unwavering supportof the Union. This dis-play of prounion sentiment in face of the Respondents clear antiunionposition.coupled with the other factors specifically relied onby the Admin-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Donald Walker and Art-hur Nunez, Co-Partners d/b/a Central Buying Ser-vice a/k/a Percals Meats & Poultry, Santa Barbara,California, their agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.istrativeLaw Judge fully support the conclusion that Greg Freese was dis-charged in violation of Sec. 8(a)(3) of the Act.Additionally.Member Fanningwould find that the remarks of theRespondent'scoowner, Arthur Nunez, made after the election of May 8violated Sec. 8(a)(l). Nunez told employees that with the Union having wonthe election." ... I guess you guys will be out working a picket line forabouta dollar an hour ...... Contrary to the Administrative Law Judge.Member Fanningdoes not find the remarks to be ambiguous. Rather, hewould findthat Nunez conveyed to employees that the Respondent wouldrefuseto bargain and that employees would be forced to strike in support oftheir demands.DECISIONSTATEMENT OF THE CASERUSSELL.L.STEVENS,Administrative Law Judge: Thismatter washeard at Santa Barbara, California, on Septem-ber 22-24, 1975.' The complaint in Case 31-CA-5257, is-sued June 19, was based upon a charge filed May 2 byChauffeurs, Teamsters & Helpers Local No. 186, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafter calledthe Union. The charge in Case 31-CA-5369 was filed June10 by Greg Freese (Greg), an individual. Order consolidat-ing the two aforesaid cases, and consolidated amendedcomplaint, was issued July 22 by the Regional Director ofRegion 31, National Labor Relations Board (Board). Theoriginal charge in Case 31-CA-5455 was filed August 18by the Union. On August 25 the Acting Regional Directorof Region 31 issued an order consolidating the above-de-scribed three cases and a second consolidated amendedcomplaint 2 which alleges that Donald Walker and ArthurNunez, Co-Partners d/b/a Central Buying Service a/k/aPercals Meat & Poultry, hereinafter called the Respondent,violated Section 8(a)(l), (3), and (5) of the National LaborRelations Act, hereinafter referred to as the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,and to argue orally. Briefs, which have beencarefully considered,were filed on behalf of GeneralCounsel and Respondent.Upon the entire record, and from my observation of thewitnessesand their demeanor, I make the following:1All dates hereinafter are within 1975unless statedto be otherwise.2Certain errors in the record are hereby noted and corrected.223 NLRB No. 77 CENTRAL BUYING SERVICE543FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is now,and at all times material herein hasbeen a partnership with its office and principal place ofbusiness located in Santa Barbara, California,where it isengaged in wholesale and retail sale of meats,poultry, andother products.Respondent,in the course and conduct ofitsbusiness operations,annually purchases and receivesgoods valued in excess of $50,000 from suppliers locatedwithin California,who in turn purchase such goods sub-stantially in the same form directly from suppliers locatedoutside the State of California.Ifind that Respondent is,and at all times material herein has been,an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDHis pay was $2.25 per hour.Respondent had approximately four other employeeswho cut meat and chickens and performed various othertasks in Santa Barbara, and the two owners (Walker andNunez) also worked at the store. Walker managed the op-eration and Nunez primarily was concerned with officework and sales promotion.Lukens was the principal union activist at the store. Hebegan his unionactivity inMarch 1975 by talking with"someother truckdrivers who delivered for Percals." Luk-ens talked with a union representative in March and re-ceived authorization cards for distribution. He distributedthe cards, in secret, to all employees except Vernon Barnett(Barnett). He collected the cards March 25, again in secret,and delivered them that day to the Teamsters representa-tive.A consent election was held May 8, and the Union wonby a vote of four to two. The Union was certified by theBoard, and the first bargaining session between the partieswas held July 29. A contract has not been concluded.Chauffeurs, Teamsters & Helpers Local No. 186, affiliat-ed with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,is,and atall times material herein has been,a labororganizationwithin the meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundAt the time material herein,Respondent owned and op-erated a facility devoted to the wholesale and retail poul-try,meat,and produce business. Sales were made over thecounter at Respondent's Santa Barbara store,to customersin Los Angeles,and to customers in cities near Santa Barb-ara.Deliveries outside Santa Barbara,principally on awholesale basis, were made in Respondent's trucks.The Santa Barbara store has a fairly large area for over-the-counter sales, mostly retail,open to the public and fre-quented throughout the day by customers. The back areaof the premises is used to store and cut meat, cheese, andchickens, primarily for wholesale transactions.Orders fordelivery to delicatessen accounts are prepared in the backarea. Such preparation primarily includes the cutting ofmeat and chickens. Trucks are loaded from the back areafor orders to be delivered outside Santa Barbara.One of Respondent's employees was Clark Lukens (Luk-ens), who was employed at Respondent's store from March1974 until his discharge March 26, 1975. Lukens serviceddelicatessen accounts in cities near Santa Barbara, and hisduties included calling on the accounts, writing orders, fill-ing or assisting in filling those orders, and delivering orassisting in their delivery to the customers. He was paid $4per hour and worked on a 40-hour per week basis.Greg Freese (Greg) was employeed by Respondent fromNovember 1974 until his discharge June 6, 1975. His dutieswere to make deliveries in Santa Barbara and to neighbor-ing cities,and he also delivered orders to Los Angeles onceeach week. When he was not driving, he prepared orders tobe loaded into trucks, sometimes cleaned the cooler at theend of the day, and on occasion cut up chickens and meat.A. Alleged Refusal ToBargainParagraph 8 of the complaint 3 alleges that Respondentrefused to bargain in that, commencing on or about May22,Respondent unilaterally instituted work changes bytransferring a portion of its business operation to CentralCoast Distributors located in Santa Maria, California.General Counsel's evidence in support of this allegationis quite limited. Dan Freese 4 (Dan), who was employed byWalker in October 1974, drives trucks for Respondent andalso cuts up chickens and prepares orders for delivery. Hestarted work at $2.25 per hour. Dan testified that Respon-dent "had" one truck and five vans on the day of the unionelection (May 8) and by May 31 "had" a total of five, orone van less than on May 8. He said that prior to thereduction of one van, "generally" a van was parked at theplant and not in use except on Thursdays and Fridays,when it often was used for a single run. Dan testified:Ifirst learned of Central Coast Distributing whenmyself and Jeff Pryor were called into work on Wed-nesday night. Our big truck had come back from L.A.and we were talking to Vern Barnett, and Vern wastelling us that Art Nunez wasn't worrying about theunion coming in, that he had everything in control. Ifthe union came in, they would either drive their ownvans or they would have Central Coast come in andtake over all their accounts and do all the big accountdelivering, and the union couldn't touch Central Coastbecause they were all family.Dan said he first saw Central Coast trucks onRespondent's premises May 22, when "they" were pickingup orders for Respondent's accounts in nearby cities. Danstated that, after May 22, his work hours and those of an-other employee, Bill Dugan, were somewhat changed 5 in3Here, and in all later references to the complaint,meaning the secondconsolidated amended complaint.4 Greg Freese's brother.Dan also said as of May 8 there were six employees who drove and byMay 31 there were four. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat theyhad less driving todo. Dan said he formerly spent60 or 65percent of his timedriving andafterMay 22 thatpercentage was reducedto 45 or 50 percent. Dan testified"We had lesswork to do . . .not less work,we just gotdonequicker."He said"There was no reduction in thetotal hours,just whenwe put them in," and he also said hesuffered no loss of earnings.On cross-examination Dan statedthat VernonBarnetttold himthe van was leasedto Central Coast Distributors.He also statedthat the vanwas returned to Respondent inSeptember.Jeff Pryor (Pryor)testifiedthat he talked withBarnettthe Tuesdayafter the election, and:THE WITNESS: Vernon just explained to us how Artand Don, Don Walker and Art Nunez, would beat theunion or to get around the union.And the two ways Ihave heard about from VernonBarnett was one, thattheywould switch their-their owningsor whatever.to Central Coast Distributors. And when they did this,any of theprocesses of the unioncould not be broughtagainst CentralCoast since they had been moved fromPercal's to Central Coast .6Nunez testified: About 2 or 3 years ago he started mak-ing deliveries to a customer called Downtown Liquors. lo-cated in Santa Maria. Thereafter,the deliveries sometimeswere made by Respondent's employees.The single accountnot being very profitable, Nunez procured other customersin Santa Maria.In the meantime,Downtown Liquors de-veloped a route for delivering sandwiches in the Santa Ma-ria area. About a year and a half ago (mid-1974), Nunezsuggested to Downtown Liquors that they take overRespondent's deliveries to Santa Maria,since DowntownLiquors had stores both in Santa Barbara and Santa Maria,and produce easily could be picked up at Respondent'sSanta Barbara store.Bard Miller,associatedwith Down-town Liquors(later called Cooperage),agreed and wentinto a partnership with two others(not involved herein)under the name Central Coast Distributors. After about 6weeks the orders began to dwindle,sinceCentral CoastDistributors started dealing witha LosAngeles wholesalerrather than with Respondent.Nunez then started going toSanta Maria himself in order to revive the business there.In January or February, he grew tired of the trips' andhired Bill Medlin(Medlin)to do those jobs.Medlin quit inApril and about the same time, George Miller (Miller) toldNunez that the Central Coast partnership, of which Millerwas a partner, had broken up. After Medlin quit and some-time in lateApril or early May, Nunez offered to Miller thesame arrangement relative to the Santa Maria deliveriesthat he earlier had with Central Coast. Miller accepted theoffer.Nunez said the employees of Respondent were gladto see the Santa Maria routes released.Those employeesnow made other runs,no one was laid off on this account,and employees lost no hours of work or income because ofthe change.Nunez said Miller picked up his first order' Barnett denied this statement and testified that he had never heardWalker or Nunez make such a statement.'From 80 to 145 miles each way.from Respondent on May 22, about 5 weeks after he firsttalked with Miller. Central Coast (Miller) leased one ofRespondent's vans for 3 months 8 and at the end of thattime purchased their own truck. Nunez testified he hasnever had any interest of any kind in, or relationship with,Downtown Liquors, Cooperage or Central Coast Distribu-tors, or any of the principals thereof, beyond the buy-salerelationship he testified about.AnalysisDan testified on direct examination that Respondent"had" a truck and five vans on May 8 and"had" one vanless on May 31. On cross-examination he said Barnett toldhim a van was leased to Central Coast Distributors, and hetestified the van was returned to Respondent in September.He acknowledged that he lost no hours or pay because ofCentral Coast Distributors.Dan's only claimed information about Respondent's ar-rangement with Central Coast came from Barnett,who al-legedly told Dan that Nunez would use Central Coast tobreak unionization efforts.This testimony is hearsay and isgiven no weight and, in any event,Barnett was no morethan a nonsupervisory leadman,if even that, as discussedbelow.General Counsel's only other testimony on this subjectcame fromPryor,who did not even quote Nunez throughBarnett.Allegedly,Barnett merely volunteered his opinionthatNunez would use Central Coast to defeat union ef-forts.Nunez explained Respondent's relationship with CentralCoast in much detail.That testimony is credited,and fromitand testimony by General Counsel'switnesses it is ap-parent that: (a) the arrangement and events leading up to itlong antedated union efforts at Respondent's store; (b) theSanta Maria run constituted but a small, intermittent partofRespondent's business;(c)employees knew almostnothing about the arrangement,made runs to Santa Mariaon an intermittent and infrequent basis, and certainly didnot consider the run to be a preferred working condition;(d) no employee lost anything by the arrangement withCentral Coast and, in fact,according to Dan,dropping therun resulted in drivers finishing their work earlier than be-fore, but did not affect their hours worked for pay or theirpay.The facts of this case thus bring it within the principlesdiscussed inRochester Telephone Corporation,190 NLRB161, 164 (1971)wherein the Board stated(footnotes omit-ted):In a series of cases the Board has had occasion toapply the principles enunciated in its own decisionsand in the Supreme Court'sFibreboarddecision. Inthis regard, the Board has repeatedly stated that itscondemnation of unilateral subcontracting with re-spect to unit work was not calculated to lay downhard and fast rules for mechanical application regard-less of the factual situation involved.InWestinghouse, supra,1576, the Board, holding8 The months were not named at hearing but apparently they were in latesummer. CENTRAL BUYING SERVICE545that an employer did not violate Section 8(a)(5) and(1) by failing to notify and consult with the Unionbefore subcontracting work, said:Thus, it is wrong to assume that, in the absence ofan existing contractual waiver, it isa per seunfairlabor practice in all situations for an employer to letout unit work without consulting the unit bargain-ing representative. As the Supreme Court has indi-cated in a broader context, even where a subject ofmandatory bargaining is involved, there may be"circumstances which the Board could or should ac-cept as excusing or justifying unilateral action."Consistent with this view, the Board has identified sev-eral recurrent factors which it believes limit theFibre-boardobligation; thus, the doctrine has been confinedto cases in which some "significant detriment" has oc-curred, resulting in some "real change" in the termsand conditions of employment of the bargaining unitemployees .9It is found that Respondent's business arrangement withCentral Coast did not constitute a change in working con-ditions that had to be bargained with the Union and thatGeneral Counsel failed to sustain its burden of proof rela-tive to this allegation.B. Discharge of LukensParagraphs 9 and 10 of the complaint allege that, on orabout March 26, Respondent discharged Lukens becauseof his union or other protected activity.Lukens testified as follows: On January 8 or 9, he had adiscussion with Nunez concerning low wages, lack of em-ployee insurance, general working conditions, and lack ofjob security. Nunez' did not seem willing to make conces-sions,and Lukens threatened to seek "outside representa-tion." 10 Nunez said, if the Union came in, he would fire allemployees. Lukens said he gave Nunez time to do some-thing about the matter and, no action being forthcoming,Lukens sought union assistance in March, received author-ization cards, and distributed the cards in secret on March24 and 25. He collected the signed cards in secret earlyTuesday afternoon, on March 25. On the day he was termi-nated,March 26, between 11 a.m. and 12:30 p.m., Pryorasked for his card back 11 "because he felt he was receivinga lot of pressure, and he was worried about his job." Alittle later that day (March 26) at about 2 p.m., Greg toldLukens "Don Walker was about to call him in to discusswho was passing out the cards." 12 Greg then told Lukensthat he was going to tell Walker that Lukens was the onepassing out the cards, because "Jeff Pryor had alreadybeen interrogated and had already admitted that I [Note:Lukens] was the one to pass out the cards, and he [Note:Greg] said it would be foolish for him at that point to denyit."At the end of the workday on March 26,13 Nunez calledLukens into his office and "'I am forced to let you go.' Hesaid at the time that business was slow and since I was thehighest paid employee, it made the best sense economicallyto let me go first." Nothing was said about the Union;there was no advance notification that he would be termi-nated; nothing was said to cause Lukens to believe he laterwould be reinstated. However, Nunez told Lukens when hewas terminated that Lukens would be able to collect unem-ployment insurance, and Nunez gave Lukens a letter ofrecommendation to take with him.On July 3, Lukens visited the unemployment office topick up his check 14 and was told his benefits had beenstopped because he did not accept Respondent's job offer.Lukens replied that he knew nothing about an offer and hecalledNunez that afternoon.15 Nunez said they had anopening the previous month but were unable to get intouch with Lukens. The job was filled in the meantime.Nunez called Lukens July 9 and said he then had an open-ing.Lukens visited Nunez and was told the opening wasGreg's old job. Since the job involved cutting meat andchickens, and some labor, Lukens declined the offer, al-though the pay was the same as he previously received-$4per hour,16Lukens had his telephone removed in June, and he start-ed receiving his mail at a post office box, with a discontin-uance of home delivery, while still employed by Respon-dent. He did not notify Respondent of either event; hencefor a period of time, including June, it was not possible toreach Lukens by telephone or by a letter addressed to hishome.Dan testified: He received an authorization card fromLukens "around the 22nd of March." He said he filled outthe card at that time, signed it and returned it to Lukens.About 20 minutes later, Walker asked Dan if he had seenany of the cards Lukens was passing out and Dan replied"no." 17Greg testified: He first knew about union activity on theMonday before Lukens was terminated (i.e., March 24),when Lukens called Greg, Dan, and Clem Morey into thedelicatessen cooler. Greg signed the card Lukens gave himand returned it to Lukens. About 4:30 p.m. on March 26,Walker asked Greg if Lukens had talked with him aboutthe Union and Greg replied yes. After further talk aboutthe Union, Greg told Walker that he had signed a unioncard. After that discussion, Walker asked Greg, Dan, and9See alsoTelepsen Petro-Chem Constructors,190 NLRB 433 (1971).10 Lukens testified differently on cross-examinationwhen he said "Therewere promises made in the January meeting about concessions...... Andagain, "He definitely said he would make some changes.""Lukens said that, when he first gavethe card to Pryor forpossiblesignature,Pryor was reluctant to take it and said something about a possible$500 fine because he already belonged to another union.Later that day. hesaid, Pryor returned the signed card and said the earlier comment aboutanother union "no longerreally had any relevancy."12There was no explanationas to how Gregknew what Walker was aboutto do.13Lukens' hours, according to his testimony, "uniformly" were 8 a.m. to4:30 p.m.14 In his unemployment application, Lukens stated that he had been laidoff by Respondent. Ann Paquin, the bookkeeper, stated that when she wrotea letter to Lukens (discussed below) after he was terminated, she consideredhim a layoff rather than a discharge.15On July 3, Lukens was told at the unemployment office that Nunez hadbeen trying to get in touch with him relative to a job offer.16Greg received $2.50 per hour while on the job.17A few minutes later, Dan testified that Walker asked him on March 26"if I knew who had passed out the union cards." 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD"others"to come into his office where he talked aboutRespondent's insurance policies on its employees.Pryor testified: He first learned about the Union in lateMarch,when Dan Freese talked with him and gave him acard.Pryorwent into the bathroom,signed the card andreturned it to Lukens. Pryor later asked Lukens not to turnthe card in to the Union because he thought there may bea conflict with an earlier union membership at a differentlocation.Lukens said he would hold the card and not turnit in.Later that day or the following day, Pryor asked thatLukens return his card because he had talked with Walkerand he feared for his job.Pryor stated"Itold him thatClark Lukens had been passing them out, but I had noother knowledge of any people signing cards."This state-ment and the discussion with Walker were between 10 a.m.and I p.m., prior to Lukens' discharge on that same day.Ann Paquin(Paquin)testified that she tried to reachLukens by telephone on June 8 or 9, but the telephone hadbeen disconnected.She then wrote a letterto Lukens, onNunez' direction. (Resp. Exh. 4.) The post office box ad-dress to which the letter was sent was given to Paquin bytheunemployment office. On July 3, Lukens calledRespondent's office and talked with Nunez.Walker testified that the first time he knew anythingabout union activity at the store was onApril 3, about I Ia.m., when he received a telephone call from a Board rep-resentative who told him the Union had filed an electionpetition based upon card signatures.Walker said he re-ceived a letter 18 from the union attorney the day after thetelephone call.His first response was to find out whosigned the cards 19 and he first questionedClem Morey(Morey).Morey said he had signed a card and Walkerasked him who else had signed.Morey said he did notknow and he volunteered the information that he receivedthe card from Lukens,who had secreted the cards in differ-ent places around the store.Walker then questioned Danabout 2 p.m., and thereafter on the same day about 4:30p.m., he talked with Greg.He questioned Pryor the follow-ing day, April 4, about 1 or 2 p.m., and Pryor said hesigned a card but asked Lukens to hold it because of apossible problem with another union.Walker also ques-tioned Bill Dugan(Dugan)and Barnett on April 4 about 5p.m. and 7 a.m., respectively?Nunez testified: The day before he received an auditreport from the Wages and Hours Division of the Depart-ment ofLabor,21Lukens informed him that Respondenthad lost the Sunburst account,22which Nunez consideredthe largest account Respondent had. The loss involved fivestores,and about 20 percent of Respondent's total busi-ness,or about $20,000 per month 23 The audit report result-IBResp.Exh. 7.19Walkersaid this was his first experience in labor matters.20Walker saidhe polled all employees except Nelson Moore, whom "Ihad no need to ask,"and Dave Nunez, the son of ArthurNunez,one of theowners.21The datewas not establishedbut apparently it was during the last halfof March.22The accountwas lost in two stages-Februaryand March.Lukens ac-knowledged that the Sunburst account was lost about the time he was termi-nated and that the account was one of Respondent's largest.23 The bookkeeper (Paquin)testified that amount was54.000 per month.The discrepancywas not resolved,but it is notconsideredas animpeach-ed in a backpay obligation of about $8,000. Nunez said hehad to economize and selected Lukens because: (a) Lukenshad told him of at least five substantial job offers he hadreceived, with better pay, hours, and working conditions,24Nunez thought Lukens would have no difficulty in prompt-ly finding other employment; (b) Lukens' wife worked as ateaching specialist and earned $10 per hour;25 (c) Lukenswas the highest paid of all Respondent's employees; (d)Morey, who had extensive store experience and who previ-ously had been in the grocery business, was working forRespondent and was available as a replacement for Luk-ens.Nunez said he explained to Lukens why he had to lethim go, and he said that, since Lukens was "one of the bestmen I had," he told Lukens he would let him know if anopening occurredlater.Lukens asked for a letter of recom-mendation and Nunez then gave him one. Nunez said heknew nothing about Lukens' union activity when he termi-nated him. When he terminated Greg on June 6, Nunezthought of replacing him with Lukens and the followingday started trying to get in touch with Lukens. Lukenscalled Nunez on the telephone July 3 and Nunez told himabout trying to get in touch for about a month concerninga job. In the meantime, Nunez had hired Felix Houf. Nu-nez said he would see what he could do and on July 9 hecalled Lukens about a job. Lukens came to the store July14 and refused the job, in part because he would have tospend some time cutting chickens.Nunez acknowledged talking with Lukens in Januarybut said the subject was Lukens' work performance and histhen recent raise in pay. Nunez denied that anything wasdiscussed concerning unions, grievances, employee bene-fits,or working conditions. Nunez said he first learned ofunion activity at the store when Walker told him about atelephone call from a Board representative in Los Angelesand a latertelephone conversation with the representativethat day. Two or three days later, Walker showed him theletter received from the union attorney (Resp. Exh. 7).AnalysisThe pivotal point in this.issue isthe time when Respon-dent learned that Lukens was involved in union activity.Lukens and other witnesses testified that the union au-thorization cards were distributed, signed, and returned toLukens in secrecy. There is no evidence or testimony thatRespondent had knowledge of that activity.General Counsel contends that Respondent learned ofthe activity from Greg and Pryor just prior to Lukens' dis-charge.Walker and Nunez deny that contention and arguethat they did not learn of Lukens' union activity until afterhe was discharged. Walker testified that he did not talkwith Greg, Pryor, and other employees about union activi-ties untilApril 3 and 4, after Walker received a telephonement of either witness since the account was lost in two stages and the factremains,asLukens acknowledged,that the account was one ofRespondent's largest.During his testimony on this point,Nunez was men-tally computing the amount and obviously was havingdifficulty.He said hewas basing his computation upon gross sales figures.24 This statement was corroborated by Lukens.25 Lukens acknowledged that Nunez knew about his wife's work. CENTRAL BUYING SERVICE547call from a Board representative and after he notified Nu-nez about the call.Lukens started working for Respondent in April 1974 inthe delicatessen section of Respondent's business. As thatsection grew,Lukens'responsibilities increased.He was, inhis words, sort of a "leadman" over employees who joinedthe delicatessen sectionafter he did, although he had nosuch job title.Lukens testified that he talked with Nunez in Januaryabout grievances and working conditions, and Nunez testi-fied that the January discussion was limited to Lukens'work performance. Lukens' testimony related to the Janu-ary conversation was similar to his other testimony, dis-cussed herein, in that it was inconsistent and self-contra-dictory.On direct examination Lukens said Nunez wasunwilling in January to make concessions, as a result ofwhich Lukens threatened to seek "outside representation."Yet, on cross-examination Lukens testified that Nunez inJanuary promised to make concessions and "definitely saidhe would make some changes." In view of such variation inLukens' testimony, and in further view of Lukens' positionof expanding responsibility, Nunez' version of the Januaryconversation is more logical than that of Lukens. There-fore, Nunez is credited on thisissueand it is found that theJanuary conversation of Nunez and Lukens was limited todiscussion of Lukens' work performance. Even if it is as-sumed,arguendo,that Lukens' version is correct, the Janu-ary conversation was remote in time from the events ofMarch and April, and there is no basis upon which toreach a conclusion that the two events were related. Ithardly seems likely that Lukens would wait from January 8or 9 until late March to seek union assistance if conditionswere as bad as he represented them to be. This argumentwould reach only the issue of animus, if anything.It is apparent from Lukens' testimony, corroborated bythat of other General Counsel witnesses, that Lukens wentto considerable effort to keep his union activity secret andhidden from Respondent. General Counsel seeks to estab-lish that such efforts failed, by the testimony of Greg andPryor. However, the testimony of General Counsel's wit-nesses, considered as a whole, seems to point to a contrivedsituation. For instance: (a) The testimony of Lukens, Dan,Greg, and Pryor relative to distribution, signature, and re-turn of cards is not consistent. (b) The testimony of Lukensand Pryor about Pryor's reluctance to sign a card differedsignificantly. (c) Dan testified that Walker asked him if hehad seen any of the cards Lukens was passing out and, afew minutes later, testified that Walker later asked him ifhe knew who passed out the cards. (d) Greg testified thathe told Walker about 4:30 p.m. on March 26 that Lukenshad given him a card which he signed, but Lukens saidGreg told him about 2 p.m. on March 26 that Walkerasked him in to discuss who was passing out the cards.Greg said Pryor had already told Walker about Lukenspassing out the cards; however, there is no indication in thetestimony of either Greg or Pryor that Pryor so advisedGreg. (e) Greg testified that, from about 4:30 p.m. untilsome time thereafter,Walker was with Greg, Dan, and"others" talking about union matters and company insur-ance policies, but Lukens said he was terminated at the endof the workday on March 26 (i.e., 4:30 p.m.) by Nunez.Thereisnoindication in the record of any discussion be-tween Walker and Nunez on March 26 relative to Lukens,although both Walker and Nunez testified at length oncross-examination. Further, both Walker and Nunez credi-bly testified affirmatively that neither of them knew abouttheUnion, nor talked with each other about it, prior toWalker receiving the telephone call from a Board represen-tative on April 3. (f) There is no indication in the recordthat Paquin, the bookkeeper who made out all checks, wasasked hurriedly to make one out on March 26 for Lukens.Paquin's office then was not located at the store, it was ather home, and considerable communication would be nec-essary to terminate Lukens and prepare his check within ashort period of time, such as would be required if GeneralCounsel's version of events were to be adopted. There is nohint of such a hurried arrangement. (g) The record showsthat all employees 26 were questioned by Walker abouttheir signing. of cards, except Lukens. No reason was ad-vanced, and none is apparent, for Walker to ignore theperson who was at the core of the controversy when he wastrying to find out about the cards. The only logical expla-nation isthat Lukens was not available, and Walker con-tends that he first learned of union activity after Lukenshad been terminated. The two are consistent.Finally, there is the question of credibilityof witnesses.Walker was a very impressive, objective witness who re-mained convincing throughout his testimony, both on di-rect and cross-examination. His statements were logicaland consistent. The testimony of Lukens, who was glib andarticulate, and that of Dan, Greg, and Pryor was mutuallyand, at times, self-contradictory, as discussed herein. Un-der such circumstances, Walker is credited.General Counsel relies upon the timing of Lukens' dis-charge to show that his termination was because of unionactivities. In a proper case, timing can be controlling. How-ever, where other evidence overcomes any inferencearisingfrom timing, as in this case, the matter of timing is no morethan another factor to be considered. It is clear here thatthe timing of Lukens' discharge is not controlling.It is ' found that the General Counsel did not meet hisburden of proof on this allegation.The alleged offer of reinstatement is a separate issue,consideration of which is not necessary in view of theabove finding that Lukens was not terminated because ofhis union activity.C. Discharge of Greg FreeseParagraphs 9 and 10 of the complaint allege that, on orabout June 6, Respondent discharged Greg Freese becauseof his union or other protected activity.Greg testified that he was hired by Respondent in No-vember 1974 and was fired June 6. Relative to his dis-charge, he testified:Q.What occurred on June 6?A. I got back from a run in Ojai about 5:30, and Iwent into the cheese room where Don Walker wascutting some cheese, and I was going to sign my time26 Except two whose positions already werewell known. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard, and I looked for my time card and it wasn'tthere. And I asked Donald if he knew where my timecard was, and he says yes, I think Arthur has got it. SoIwent over to Arthur's office and Arthur was on hisway out of his office and I said, do you have my timecard, and he handed me my time card and my check.At the timeBillDuganwas walking across and Art-hur Nunez says,Bill, come inhere with us. So we wentinto the cheese room and Don Walker was still cuttingcheese and Arthur says, remember that beer you had acouple of weeks ago. I said yes, he said do you knowwhat they could have done if they had caught youwith that beer? I said I know the law. He says well, Iam going to have to let you go for that, and I said well,that's as good a reason as any. So he signed my check,and as I was walking out, I said, why fire me for some-thing that happened three weeks ago, and mybrother's car was parked out in front and Bill Dugancame out and said it has been nice working with youand we went home.Greg further testified: He returned from a run to LosAngeles May 14 about 4:30 or 5. Morey bought some beerwith money provided by Greg, who took a beer and of-fered oneto Barnett.Barnett took one for himself and tookone into the office for Nunez. Barnett and Greg stood nearthe delicatessen case about 5 minutes, after which Gregwent into the cheese room to talk with Morey. Walkercame in, talked with Morey, and left.21 Greg finished hisbeer and took another one. Dan then came off his run andhe and Greg went into the office where Nunez was sittingwith a beer on his desk. Greg had his beer in his hand.Greg and Dan stayed a few minutes in the office, thenwent back outside. Greg finished his second beer, afterwhich he and Dan returned to Nunez' office. As they leftthe office, Dan gave Dugan a drink of his beer. Nunez saidnothing at the time about the beer drinking. When Gregand Barnettwere near the delicatessen case with theirbeers, it was about 5 or 5:15 p.m., a couple of customerswere nearby, and Greg was concealing his beer. Greg wasnot on the clock at thetime.On one other occasion, priortoMay 14, about 5:30 or 6 p.m., when he returned fromLos Angeles, Dan, Nunez, Walker, and Barnett were in thecheese room.Barnetthad a beer and Greg took a drink ofit.The retail store was closed at the time.Morey 28 testified that he bought the beer May 14 be-tween4:30 and 5 p.m., and that he saw Barnett and Greg,but no one else, drink the beer. He said that was the onlytimehe saw beer consumed on the premises.Pryor, who was hired by Respondent in late February1975, testified that he never saw any beer drinking onRespondent's premises.Barnett testified: The beer incident 29 started about 4:30to 5:30 p.m. Morey bought the beer and he and Greg eachtookone. Barnetttook his beer home and he did not drinkany of it on the premises. He did not take a beer to Nunez27 Greg said Walker saw the beerGregwas drinking.28Hired by Respondent January2. 1975.29 Barnett said he could not remember the date.but it was on aWednes.day in May.and he was not sure whether beer was consumed in theretail part of the store.Walker testified: He has never seen Greg Freese drink-ing beer on Respondent's premises. He was told by Nunezthat there was a problem on that subject. Respondent nev-er-has had a formal policy concerning the drinking of alco-holic beverages on the premises, but Walker understandsthere is to be no drinking. He is aware of two instanceswhen employees drank beer while working after hours inback rooms.Nunez testified: He saw Greg Freese drinking beer inthe retail area of the store about 5:05 p.m. on May 28. Twocustomers were in the store at that time. He did not seeBarnett with a beer that day. He said nothing to Freese atthe time and he returned shortly thereafter to his office. Noone gave him a beer that day and there was no beer on hisdesk that day. Nunez was apprehensive about taking anyaction against Greg because of the "union activity" and thethen recently filed Lukens' charge, and he called his attor-ney for advice. Later, on June 5, he talked with his attorneyin Los Angeles about the incident. Nunez fired Greg thefollowing day, giving as a reason the drinking of beer onthe premises. On one prior occasion, while employees wereworking on a large order after hours, Nunez sent someoneout to buy beer for all of them. There is no policy aboutbeer drinking on the premises, but Nunez assumes suchwould not be done.Dan testified that, when he returned from a run May 14between 5:30 and 6 p.m., his brother Greg said he hadsaved him a beer. Dan and Greg went into Nunez' officefor Dan to check in and Greg was holding and drinking acan of beer. After Dan checked in, he and his brother wentinto the cheese room and Greg gave Dan a beer. The twoof them then returned to Nunez' office and Dan talkedwith Nunez. After 5 or 10 minutes, they walked out of thebuilding and met Bill Dugan, who took a drink of Dan'sbeer.At no time did Nunez say anything about the beerdrinking.Lukens testified:Q.What was the employer's policy regarding beerdrinking on the premises?A. Okay. Well, we all worked really long hours atone time back in 74; we worked 60 or 70; it wasn'tuncommon for us to work 60 or 70 hours a week. Andthe fellows that worked in the back, Mark Ruez andDave Nunez in particular, would bring beer to workwith them, a six-pack or two, because they would bethere the entire day. They would store their beer in thecoolers and then just drink it throughout the day asthey work.Q. How do you happen to know this?A. I would see them all the time. I would see thebeer stored in there and I would see them drinkingback there.30'0 This testimony is not believable, since it is contrary to all other testimo-ny on the subject of beer drinking on the premises. including the testimonyof General Counsel's other witnesses. Lukens' statements have no support inthe record and are not credited. CENTRAL BUYING SERVICE .549AnalysisAs of May 14, when the beer drinking incident oc-curred,31 Respondent was well aware of the union activityofGreg Freese. Walker had questioned Greg and knewGreg signed a union card. Nunez had been informed ofGreg's union activity by Walker and others.Also, by May 14 Respondent, had exhibited definiteunion animus,as shown by the testimony summarized inparagraphs C and E herein.The reason given by Nunez for firing Greg is a patentsham. All witnesses, both those for General Counsel andthose for Respondent, agree that beer occasionally hasbeen consumed on the premises by employees after hours.Walker and Nunez acknowledged that there was no formalpolicy against drinking beer on the premises.It is clear,and found, that Nunez had seen employees other thanGreg drinking beer on thepremisesbut had taken no ac-tion against them.Respondent argues that this incident is different fromothers in that (a) the beer was consumed May 14 duringwork hours and (b) Greg Freese was a minor, thereby sub-jecting Respondent to possiblecriminal action.So far as(a) is concerned, the evidence is not conclusivethat beer was consumed during work hours or that it wasconsumed in the retailarea. It seems likely, however, thatthe incident was after hours since Greg did not clock outMay 14 until 5:25 p.m. Further, in view ofBarnett's testi-mony, it seems likely that the beer at least was consumedwhere it could be seen from the retail area, if it was notwithin thatarea.So far as(b) is concerned, Nunez did notindicate in his testimony that he was concernedin an earli-er beer drinking incident about anyone's age.Based upon the foregoing, it is found that the beer drink-ing incidentherein considered was much like others in thepast when Respondent did not show concern.It is equallyclear,and found, that Nunez did not fireGreg June 6 because of the latter's beer drinking May 14.32However,if the reasonfor the firing was not related tounion activity, there is no cause of action under the Act.33Respondent made an effort to show that Greg had re-ceived reprimands about being a slow worker and aboutmaking an error picking up spoiled goods, but that effort iswithout weight. Clearly, Greg was not fired for being apoor worker or for makingmistakes.Nunez told him thereason was his drinking beer on the premises. Further, theallegedly slow work and mistakes occurred some time ago,apparently were forgotten, and certainly were not consid-31Nunez said he believed the date wasMay 28.In view of thetestimonyof witnesses other than Nunez, who said he was not sure, it is found that theincident occurredMay 14.Respondent attempted to show through time-cards that the date hadto be May 28,but thefact that Gregpunched out at4:10 on May 28and at 5:25 on May 14 does notestablish the time of theincident.No witness fixed the time withcertaintyand, basedupon thetestimony,it could have been any time between4:30 and 5:30, and possiblyseveral minutes on either side of those times.In any event, the time of theincident is not the controlling issue.32Respondent's explanation of the delay in firingGreg wasnot convinc-ing and is notcredited.3N.L.R.B. v. T. A. McGahey, Sr., T. A. McGahey, Jr., et at. d/b/a Co-lumbusMarble Works, a Partnership223 F.2d 406, 413 (1956).enfg. (in part)IllNLRB 1162 (1955).ered serious at any time. Clearly, their use now as an ex-cuse to fire Greg is no more than a pretext.The only remaining question, therefore, is the reason forNunez' resorting to a sham to fire Greg. No substantialreason suggests itself, or was advanced, other than the factthatGreg supported the successful union efforts atRespondent's store and Nunez wanted to get -rid of himbecause of his support of the Union.This is not a situation wherein discharge was effected inthe absence of any real basis for concluding that the reasonwas support of the Union. In such a case, the principles ofN.L.R.B. v. McGahey, supra,would apply. Here, Respon-dent advanced an obviously sham reason for the discharge;Respondent was antiunion at the time and had said so onlya week earlier; union activity was current and bargainingwas imminent; Respondent was well aware of Greg's sup-port of the Union. Under such circumstances, it would notbe logical for Respondent to resort to pretext for any rea-son other than that advanced by General Counsel.Respondent did not prove its defense and it is found thatthis allegation of the complaint is proved.D. Alleged Threat by Nunez on January 8Paragraph I1(a) of the complaint alleges that, on orabout January 8, Nunez threatened to discharge employeesif they sought union representation.Testimony and conclusions relative to this allegation arediscussed in B above. The allegation is not proved.E. Alleged Threats by Walker on March 25 and 26Paragraph 11(b) of the complaintallegesthat, on orabout March 25 and 26, Walker threatened to dischargeemployees if theUnion succeededinorganizingRespondent's plant.Pryor testified that, on March 26, Walker talked withhim:THE WITNESS: Yes. He came out and explained to methat due to the problems that should a union contractcome in that 90 percent of the people who were work-ing there probably would be fired, and that myself andDan Freese would be kept.Greg testified that, on March 26, Walker said: "if theunion came in, he would have to get rid of some guysbecause he couldn't afford to pay them all the same wage,that high wage...: .Dan testified that, on or about March 26, he talked withWalker:. .. Then he went on to tell me that if the union cameinmyself and Jeff Pryor were the only ones that weredoing work comparable to be paid union wages; alsothat Percal's would give us a job and the unioncouldn't give us a job. And he went on to explain allthe people we would be hurting if we went ahead andtried to bring the union in.Walker testified that he talked with Dan after April 3and prior to the union election and Dan asked what wouldhappen if the Union got in. Walker stated: 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDIsaid,well, knowing the company's finances as Ido, we cannot allow to have personnel working herethat we have now being able to turn out the producteconomically enough to warrant those kinds of wages.He says,what does that mean?I said,well, there is only two in this plant that I cansee at this time of union caliber,that can put outenough work in one day to make those kinds of wages.Q. Did you tell him who those people were?A. Yes, I did.Q.Who were they?A. Jeff Pryorand Dan Freese.It is found herein,as described below,thatWalker ille-gally interrogated employeesApril 3 and 4 about theirunion activities.Further,Respondent's union animus isclear,as described herein.In view of such illegal action andsuch animus,Walker's admitted remarks quoted above areseen to be coercive.A similar situation was before the Ad-ministrative Law Judge inSwift Produce, Inc.,203 NLRB360 (1973),whose following language wasapproved by theBoard:34So far as the record evidence discloses, Crutchfield didnot relate the layoffs,possible terminations,or modifi-cation in the operation of the Company to any unrea-sonable demands which the Union might impose uponthe Company.Lacking objective support suggestingthat these actions would result solely as a consequenceof economic necessity,Crutchfield's statements werenot reasonable predictions based on available factsbut threats of retaliation bearing the implication thathe would resort solely to his own initiative because ofhis opposition to the Union,and to punish employeesfor their resort to collective representation.Paragraph 11(c) of the complaint alleges that, on orabout March 26 and April 16, Walker interrogated em-ployees concerning their union activities.Walker acknowl-edged that on April 3 and 4 he interrogated all employeesexcept Nelson Moore and Dave Nunez as to whether theysigned union cards.The principlesenunciatedinSwift Produce, Inc.,thus areseen to be controlling in this instance.Clearly,Walker'sremarks were no more than coercive statements,not pre-dictions based upon objective facts relative to the econom-ic consequences of unionization. This allegation thereforeis found tobe proved.F. Alleged Grantingof Benefits (Work Breaks)Paragraph 11(d) of the complaint alleges that, on orabout March 31, Respondent instituted coffee and lunch-breaks in order to dissuade employees from seeking unionrepresentation.The institution of breaks is acknowledged by Respon-dent.However,Respondent contends that institution ofbreaks was occasioned solely by requirement of the U.S.Department of Labor following an audit of Respondent'sovertime accountsby theWages and Hours Division. No-mSee alsoN.LR.B.v.GisselPackingCo.,Inc.,395 U.S. 575 (1969).tice of audit is shown by letter to Respondent from theDepartment of Labor dated January 2. 5 Uncontradictedtestimony shows the audit was conducted in February, as aresult of which Respondent was required to pay back over-time to employees in the total sum of about $6,000. Paquintestified that changes in timecard keeping, and institutionof morning and afternoon breaks and lunchbreaks, com-menced in January pursuant to instructions of a Depart-ment of Labor representative. Paquin said she passed theinstructionsalong to Walker and Nunez. Walker testifiedthat he received notice of the Department of Labor instruc-tions fromPaquin and that in early February he told em-ployees about the new rules relating to keeping timecardsand to coffee and lunchbreaks.Dan testified on directexaminationthat the new rulesrelating tobreaks were told to him by Barnett in earlyApril. However, he testified on cross-examination that thechanges relatingto breaks were instituted 2 to 2-1/2 weeksafter he received his back overtime check "towards the endof February." Greg testified that he was told by Barnett inApril about the change of rules relating to breaks. Pryortestified that new break rules were instituted in April.AnalysisDan (on directexamination),Greg and Pryor testifiedthat the break rules were changed in April. That testimonyisnot credited because the weight of the evidence clearlypoints to a relationship between the new rules and the La-bor Department investigation rather than a relationshipbetween the rules and union activity. Paquin credibly testi-fied that she talked with a Department of Labor represen-tative inDecember about an investigation of Respondent'spayment for overtime, and Respondent's Exhibit 3 is a let-ter from that department stating that an audit would com-mence January 9. Paquin credibly testified that the ruleswere changed in January as a result of her conversationswith the Department of Labor, and her testimony is consis-tent with the findings of the audit that Respondent's treat-ment of hours had been loosely administered. Breaks andworking hours, as they are shown on timecards, were at thecore of the investigation and audit. It would be natural andlogical for Respondent to tighten its administrative proce-dures as soon as it learned of its deficiencies. That knowl-edge clearly was obtained in January or, at the latest, Feb-ruary. Certainly it was not obtained in April, and it wouldbe illogical to conclude that Respondent would wait untilApril to revise the procedures that had given rise to aninvestigation and audit in January or February.Further testimony shows that employees customarilyadded lunchbreak time they occasionally lost to their time-card at the end of the day, and employees acknowledgedthat they had in fact taken breaks in the past, albeit on ahaphazard basis. There is nothing in the record to showthat employees were particularly concerned about breaksor that they complained to Respondent about the matter.On the record thus made it would be improper to infer,upon the questionable testimony of the aforesaid three em-ployees, that the new rules were instituted because of union35Resp.Exh. 3. CENTRAL BUYING SERVICE551activity.The General Counsel did not sustain his burden ofproof relative to this allegation.G. Alleged Request by WalkerParagraph 11(e) of the complaint alleges that, on orabout April 16, Walker requested an employee to cam-paign againstthe Union.Dan testified:Itwas on a Saturday,Idon't remember the exactdate, but it was a Saturday about two weeks before theunion election, I went into the office to turn in a ticketand Don Walker stopped me and asked me if Iknew-how I thought the union vote was going to go.I told him I thought it was about 50/50 right there; Iwasn't sure how it was going to go.And then he askedme to talk to the other guys and see what I could do.Walker denied that he ever requested any employee towork againstthe Union.Dan was not a convincing witness because of his self-contradictions and his uncertain recitation of dates andfacts as discussed herein. He testifiedthatWalker askedhim on March 26 if he had signed a union card and that afew minutes later Walker asked "who else had signed thecards." Dan replied" . . .Ididn'tknow who had signedthem at all." Dan's conversationwithWalker, at whichWalker asked Dan to talk with the "other guys," allegedlyoccurred about 2 weeks before the union election or aboutApril 24. By then Walker already had known about unionactivities for 3 weeks and had discussed the Union with allemployees. It is highly unlikely that Walker would be igno-rant of Dan's support of the Union by April 24. Not onlywould it be futile to ask a union supporter to talk againstthe Union, Walker by then knew that most of the employ-ees equally supported the Union and would not heed an-tiunion comments.Finally, the statement attributed to Walker is highly am-biguous.In view of the foregoing,it is found that the GeneralCounsel did not sustain his burden of proof relative to thisallegation.H. Alleged Actions by BarnettParagraphs 11(0,36 (g), and (h) allege that, on repeatedoccasions between May I and May 8, Barnett illegally in-terrogated employees; that, on May 5 and 14, Barnett toldan employee that Respondent would transfer its businessto avoid bargaining with the Union; and that, on May 5,Barnett offered an employee a substantial wage increase toinfluence the employee's vote.There is considerable doubt that the substantive allega-tions of the complaint were proved. For instance, there isalmost no evidence relative to (f); the testimony in supportof (g) is hearsay; the evidence relative to (h) probablycould not support the allegations. However, the substanceof such charges is not analyzed herein because such analy-sisisnot required. Before reaching those questions,Barnett's status must be considered. He is alleged in para-36 As amended at hearing.graph 5 of the complaint to be "Supervisor, WholesaleMeat Department."However,as discussed below,Barnettwas not a supervisor-he was one of Respondent's regular,full-time employees. Not being a supervisor,his statementsto fellow employees are irrelevant; they cannot be used asa basis for finding violations of the Act by Respondent.General Counsel's argument that Barnett is a supervisorprimarily was based upon statements 31 made by Lukens,Dan and Greg, and Jeff Pryor.Lukens testified that Barnett "supervised or directed theactivity of the people in back; he did their scheduling, toldthem when to come to work, who to go home. He repri-manded them if he felt they were too slow in their activi-ties.He also had an authority, the option to go to either ofthe bosses when either he wanted an employee repri-manded or hired or fired." Lukens said Barnett hired anemployee named "Eddie," or caused his employment.Dan testified that Barnett was "the wholesale manager"and directed him as well as everyone else in the wholesaledepartment in performance of their jobs. Dan said he sawBarnett if he had a complaint or "wanted to get off"; Bar-nett scheduled his hours and trained him in his work; Bar-nett gave him a raise on one occasion;Barnett obtainedthe termination of Lukens and a man called "Cowboy." Inaddition,Dan testified to hearsay statements concerningBarnett's alleged status as supervisor.On cross-examina-tionDan stated that he spends about half his time at theplant and about half on the road; that Walker was at theplant "most of the time" when Dan was there; that Walker"works all over the whole plant" and at the retail counter;thatWalker gives him instructions at work; that Nunezoften is at the plant and instructs employees. Dan said his"complaints" to Barnett consisted of occasionally askingfor a change on runs, to get time off. He said Barnett's"discipline" of employees consisted of telling them to getto work whentheywere loafing. He said Barnett's "train-ing" of him consisted of showing him the stops to be madein Los Angeles.Greg testified that he was interviewed for his job byWalker, but Barnett told him he had the job. He said Bar-nett scheduled his hours, gave him approval for time off,received his reports about time off and heard his com-plaints.His complaints consisted entirely of one occasion,when Barnett insisted that Greg clean the cooler. He saidBarnett"supervised" all the employees in performance oftheirduties.On cross-examination Greg stated that hespent about 80 percent of his time on the road and 20percent at the plant, and that when he was at the plant,Walker was there most of the time. Walker issued instruc-tions to him. He said that on one occasion Barnett told himhe had a raise, but Greg did not receive the raise.Pryor testified that he was hired by Walker and was toldto report to Barnett. He said Barnett directed him in hisjob, scheduled his hours, gave him time off, and directed37Many of which are conclusionary,as discussed herein.The conclusionsso closely follow the language of the Act that an inference arises that theemployees intentionally tailored their testimony to fit the occasion ratherthan testifying in a spontaneous manner concerning Barnett's actual work.Such testimony is replete with references to "supervises," "manages." "hasauthority." "disciplines." "directs" and the like.Such words so frequentlyused simply are not the daily language of the usual employee. They appearto be artificial under the circumstances and are suspect. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees in their jobs. Pryor said at least 30 percentof his timewas spentmaking delicatessen deliveries. PryorstatedWalker "was the boss down there; you can't arguewith that."Barnetttestified that he has been employed by Respon-dent for 22 months. He started as a truckdriver and sinceJanuary he has worked in the meat department. He saidWalker or Nunez gives him instructions in the evening rel-ative to deliveries to be made the following day. He startsmaking up the orders at 7 a.m. for delivery by the drivers.Driver routesare assignedto drivers by "the boss." Barnettsaidhe cuts meat, chickens, and cheese. He testified that hehas never hired anyone but that he recommended twofriends to Nunez, who interviewed and hired them. Hedoes not remember any employee named "Eddie." He hasneverfired an employee or recommended that an employ-ee be fired. He remembers the employee referred to as"Cowboy," but had nothing to do with his termination orrecommendationthereof.He had nothing to do with thedischarge of an employee named Petkus or of Clark Luk-ens. BarnettsaidWalker sets schedules and hours and heinstructs Barnett,who acts upon those instructions. Barnettcited instanceswherein employees wanted time off, and hefirst obtained permission from Walker before advising theemployees.Barnett saidhe considers himself a leadman-he puts up orders and loads and unloads trucks. He re-ceived about $1,123 back overtime pay as a result of theDepartment of Labor audit. He does not act upon griev-ances brought to him by employees-he refers them toWalker for decision. On a "couple" of occasions, he hastoldWalker or Nunez that an employee was doing a goodjob, as a result of which Walker or Nunez would observethe employee and determine whether a raise was warrant-ed; Barnetthas no authority to give or recommend raises.Barnett "broke in" Dan Freese on the Los Angeles run,and Dan later "broke in" his brother Greg on the samerun. Barnettsaid he socializes with the other employeesand is captain of their bowling team. He works on a salarybasis andlimits hishours to 40 per week.Walker testified that he is in charge of, and supervises,all the inside work at the plant, both wholesale and retail.He saidBarnett is aleadman who "directs the traffic flowof orders being delivered, orders coming through the backdoor, and products being put away."Barnett"puts up"most orders,meaning hecuts the meat and chickens for theorders.Walker said he dispatches the drivers, but Barnettassists him whenWalker is busy elsewhere. Barnett's dutythen is "just to make sure the product is on the truck as itis to go out." Walker saidBarnett hasno authority to inter-view or hire, but, like any of the other employees, can rec-ommend friends to apply for work.Barnett senttwo of hisfriends to see Walker and Nunez about a job; Walker hiredone and Nunez hired the other. An Eddie Chavez washired by Walker-Barnetthad nothing to do with his hire.Barnett hasno authority in discharge of employees and hasnever recommended that an employee be disciplined, buthe has told Walker about grievances. Barnett had nothingto do with the termination of either the employee called"Cowboy" or Victor Petkus. Barnett has no authority togrant time off, but on two occasions 38 passed on to Walker)aWalker testified to the details of the two occasions.requests of employees for time off. The Company has apolicy of raises after 30 days' work if performance is satis-factory, and employees are told of this policy;39 Barnetthas no role in such raises. Barnett never has settled a griev-ance; he once passed on to Walker a grievance voiced byGreg.40 Relative to the scheduling of runs to be made byemployees, Walker testified as follows:Q. You testified, I believe, that you schedule theemployees?A. Yes, I do.Q. Could you describe for me how you would setup the runs for the various employees?A. Yes. I am first in in the morning always, andbefore I go home at night, I look at the ticket informa-tion to make sure that I have everything ordered that Ineed ordered for my account.In going through the tickets, I find out how manyhave A.M. runs.Ithen put them into the orders I want them run;either turn that over to Vernon, telling him which runsIwant, or I go back and ship them out myself in theorder I want them run.AnalysisPryor, General Counsel's witness, summarized the man-agerial arrangement at the plant as accurately as it can besummarized when he testified Walker "was the boss downthere; you can't argue with that."Walker's testimony relative to Barnett's position largelyiscorroborated, or uncontradicted, by the testimony ofother witnesses and Walker is credited. He said he sched-ules all deliveries and the work at the plant, using Barnettas a sort of leadman. He said Barnett has no authority tohire or fire, or effectively to recommend such actions; hehas no authority to discipline or to adjust grievances; hehas no authority to give raises or other benefits, includingtime off. Walker is the first person on the job in the morn-ing and the last to leave at night. Dan said Walker was atthe plant "most of the time" when Dan was there, andGreg testified in the same manner.Testimony of witnesses for both General Counsel andRespondent, or uncontradicted testimony, shows that Bar-nett regularly cuts meat and chickens,41 loads and unloadstrucks, 2 wears the same clothing as other employees, regu-larly sits with other employees during breaks and at lunch,is captain of the employees' bowling team, never has inter-viewed, hired, or fired an employee, and never has disci-plined an employee.43"This statement was denied by Pryor, Dan. and Greg. However, it wascorroborated by Paquin and Barnett and: (a) Morey received a raise after 2weeks' work: (b) Pryor received a raise after about 30 or 35 days: (c) Danreceived a raise on his second paycheck: (d) Greg asked for a raise beforehis second paycheck but was turned down. He later was given a raise. Basedupon such company practice. Walker is credited.40 Details were related by Walker.41Considered by Lukens to be a menial task and one he refused to heass°ined to.Same as fn. 41 above.41 It is noted, parenthetically. that Barnett's vote in the union election wasnot challenged. CENTRAL BUYING SERVICEThus, it is quite clear that Respondent established thatBarnett isnot a supervisor, as that word is defined in theAct.The testimony elicited by General Counsel to showBarnett'sstatus began with that of Lukens, who com-menced his recitation by concluding that Barnett "super-vised or directed the activity of the people in back." Alleg-edly, Barnett also "had an authority, the option to go toeither of the bosses" as to obtain a reprimand, a hiring, or afiring.Lukens' legal conclusion about supervisory statusneed not be commented upon. Barnett's alleged "authori-ty" and "option" are more nearly consistent with lack ofsupervisorial status than the possession thereof. Lukens'specifics consisted only of: (a) Barnett sometimes scolded(reprimanded) employees if they worked too slow. (No def-inite example was given.) (b) Barnett hired an employeenamed "Eddie." So far as (a) is concerned, such actiondoes not establish Barnett as a supervisor and equallycould be engaged in by any employee. Relative to (b), thereisno support whatsoever for the allegation. Walker andBarnett arecredited when they say Barnett had nothing todo with Eddie's hire.Dan's general conclusions about Barnett's status as"wholesale manager" are contrary to the specific testimonyofWalker and Barnett relative to the latter's daily work,and Dan is not credited. Dan related an example ofBarnett'sauthority by saying Barnett gave him a raise.However, that statement is wholly unsupported and is con-trary to all the credited testimony concerning Barnett's au-thority. Dan also claimed Barnett obtained the terminationof Lukens and "Cowboy," but that testimony not only iswithout any support-it is, so far as Lukens is concerned,in direct conflict with General Counsel's theory of the case.Dan's recitations concerningBarnett'sactions on com-plaints, discipline, and training are vague, general, incon-clusive, and simply not deserving of evidentiary weight.Greg's single exampleof Barnett's handling of com-plaints, discussed above, and his general conclusions aboutBarnett's "supervision" are without weight in the face ofthe specific, credited testimony in the record concerningBarnett's status inRespondent's organization.Pryor gave no specific examples in support of his conclu-sions concerning Barnett and acknowledged that there wasno argument about the fact that Walker is the "boss" of theplant.Finally, the record shows no instance wherein Barnettexercised independent judgment in any of his work withthe employees. Walker was at the plant all day, every day.Nunez also was at the plant quite often. Walker and Nunezwere the "bosses," even in the eyes of the employees. BothWalker and Nunez regularly instructed employees in theirwork. The number of employeesis small-six to eight. Inan operation as small and simple as that of Respondent's,with several truckdrivers on the road much of the time ifnot most of the time, it would be patently incongruous tohave three "bosses" for six or eight employees 4544 This interestingobservation by Lukens leaves no doubt about whom heconsidered the real "bosses" at the plant to be.45Mark Farmer Company, Inc.,184 NLRB 785 (1970):Commercial Flee!Wash. Inc..190 NLRB 326 (1971).553It is found that Barnett was not a supervisor at any timerelevant herein,that Respondent did not at any time holdBarnett out to employees as a supervisor or person author-ized to speak or act for Respondent,that Respondent at notime relied upon Barnett to act in the place and stead ofWalker or Nunez, and that the allegations of paragraphs11(f), (g), and(h) are not proved.Stewart&StephensonServices,Inc.,164 NLRB741 (1967).1.Alleged Threat by NunezParagraph 11(i) of the complaint alleges that, on oraboutMay 8, Nunez threatened to force employees tostrike when the Union made its bargaining demands.Lukens testified that, after he was discharged March 26,he returned to Respondent's plant May 8 to act as a unionobserver at the election.When Lukens arrived, Nunezcame over to him and said "what the hell do you think youare doing here? What the hell do you think you were goingto get away with?" After the election, Nunez said "I hopeyou guys are happy. Now, let's have a big cheer for theunion, rah rah rah. Now, instead of working here, makinga decent wage, you are going to be outside there carrying apicket sign for a dollar a day."Nunez acknowledged that he stated "well, now, that theUnion is in, I guess you guys will be out working a picketline for about a dollar an hour ... .Nunez' statement is ambiguous. It seems to be GeneralCounsel's position that Nunez was stating the inevitabilityof a strike, implying that he would refuse to bargain withthe Union. However, that implication is not a proper one,or a fair one, under the circumstances. Nunez' statementwas made immediately following the election and obvious-ly was a reaction to a vote that displeased him. There wasno preliminary discussion, nor any reference, to bargainingor to a relationship between Respondent and the Union;the exchange was between the "boss" and his employees,with whom he was piqued at the moment. The vote wascompleted, and the Union won-any remark by Nunez atthat time could not affect the outcome of the election.Even had a similar remark been made before the election,it is doubtful that it could be considered coercive under thecircumstances, since it is not an anticipatory refusal to bar-gain or threat of loss of employment.O'Neil Moving andStorage, Inc.,209 NLRB 713 (1974). This allegation is notproved.J. Alleged Statement by NunezParagraph 11(j) of the complaint alleges that, on orabout May 9, Nunez stated to an employee that Respon-dent would not sign a contract with the Union.Dan testified that on the day after the election he over-heard Nunez and Frank Globish, a sausage maker whosometimes made sausage for Nunez, talking. Dan stated:THE WITNESS: They were talking and Frank asked-Iguess he heard about the union vote going to theunion, and he asked if the union was coming in, andArt told him no, he will never sign a union contract. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDNunez denied the statement attributed to him by Dan.Globish, who is retired (age 69), was a very impressiveand credible witness. He testified that Nunez "never" saidanything to him about a union and that he did not remem-ber Nunez ever stating that he would not sign a contractwith the Teamsters.Nunez and Globish are credited.This allegation was not proved.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(I) and (3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom, and to take certain affirmative action de-signed toeffectuatethe policies of the Act.Ithas been found that Respondent unlawfully dis-charged Greg Freese. I will, therefore, recommend that Re-spondent offer said individual his former job or, if that jobno longer exists,a substantially equivalent job, withoutprejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings suffered byreason of the discrimination against him, by payment tohim of sumsof money equal to that which he normallywould have earned, absent the discrimination, less netearnings during such period, with backpay computed on aquarterly basis in the manner established in F.W.Wool-worth Company,90 NLRB 289 (1950), plus interest at therate of 6 percent per annum, as set forth inIsis Plumbing &Heating Co.,138 NLRB 716 (1962). It will be further rec-ommended that Respondent preserve and make availableto the Board, upon request, all payroll records, social se-curity payment records, timecards, personnel records andreports, and all other records necessary and useful to de-termine theamounts of backpay due and the rights of rein-statementunder the terms of these recommendations.Upon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:CONCLUSIONS OF LAW1.DonaldWalker and Arthur Nunez, Co-Partnersd/b/a Central Buying Service a/k/a Percals Meats & Poul-try, is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Chauffeurs, Teamsters & Helpers Local No. 186, affi-liatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By coercively threatening and interrogating employ-ees concerning their union activities, Respondent inter-fered with, restrained, and coerced said employees in theexercise of their rights guaranteed them by Section 7 of theAct, in violation of Section 8(a)(1) of the Act.4.By discharging Greg Freese, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5.Respondent did not, through alleged conduct, violateSection 8(a)(I) of the Act as alleged in paragraphs 8 andI1(a), (d), (e), (f), (g), (h), (i), and (j) of the complaint.6.Respondent did not, through alleged conduct, violateSection 8(a)(3) of the Act by discharging Clark Lukens asalleged in paragraph 9 of the complaint.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDER 46Respondent, Donald Walker and Arthur Nunez, Co-Partners d/b/a Central Buying Service a/k/a PercalsMeats & Poultry, Santa Barbara, California, their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively threatening and interrogating employeesconcerning union activity.(b)Discharging or otherwise discriminating against anyemployee in regard to hire or tenure of employment or anyterm or condition of employment in order to discourageunion membership or activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Greg Freese immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make him wholefor his loss of earnings in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thesection of this Decision entitled "The Remedy."(c)Post at their office in Santa Barbara, California, cop-ies of the attached notice marked "Appendix." 47 Copies of46 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall hedeemed waived for all purposes.41 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" CENTRAL BUYINGSERVICE555said notice, on forms provided by the Regional DirectorforRegion31,afterbeingdulysignedby saidRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDEDthat paragraphs 8 and I1(a),(d), (e), (f), (g), (h), (i), and (j), and that portion of para-graph 9 relating to Clark Lukens of the complaint, be dis-missed intheir entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a full opportunityto give evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice. We intend to carryout the Order of the Board, the judgment of any court andto abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through representatives oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT interfere with, restrain, or coerce em-ployees in the exercise of their rights guaranteed tothem by Section 7 of the National Labor RelationsAct, in violation of Section 8(a)(1) of the Act, by inter-rogating or threatening our employees relative tounion or other activity protected by the Act.WE, WILL NOT discharge or otherwise discriminateagainst any employee because he or she.has joined,helped, or supported a union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed to them by Section 7 of the Act.WE WILL offer Greg Freese full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his for-mer rights and privileges, and make him whole for anyloss of earnings he may have suffered.DONALDWALKERANDARTHURNUNEZ,CO-PARTNERS d/b/a CENTRAL BUYING SERVICEa/k/a PERCALS MEATS & POULTRY